    Case 6:20-cv-01327-DDC-TJJ Document 1 Filed 11/23/20 Page 1 of 6




                                I.JNITED STATES DISTRICT COI.JRT
                                       DISTRICT OF KANSAS

 IJNITED STATES OF AMERICA,

                         Plaintifl

                 v,                                    Case No. 20- 1327

$401,880.00 IN T]NITED STATES
CURRENCY, More or less,

                         Defendant.


                           COMPLAINT ['OR FORFEITI]RE INREM

        Plaintiff' united states of Amorica, by and thropgh its attomeys, stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rute G(2)

ofthe Federal Rules of Civil Procedure:

                                     NATIjRE OF THE ACTION

        l.      This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $401,880.00 in U.S. currency more or less (hereinafter

"defendant   propert/), for viotations of21 U.S.C. g 84I.

                                     THE DEF'ENDANT IN REM

       2.       The defendant property consists of: $401,Sg0.00 in United States currency, more

or less, that was seized by the Kansas Highway patrol on pr about september 27, 2020 during a

safety inspection   ofa 2019 volvo truck tractor-tailer carrying used   cars on U.s. 54 near
     Case 6:20-cv-01327-DDC-TJJ Document 1 Filed 11/23/20 Page 2 of 6




 milepost l5 in Meade County, in the District of Kansas. The currency is cunently in the

 custody of the United States Marshal Service.

                                       JURISDICTION AND VENUE

          3   .       Plaintiff brings this action in rem in its own right to forfeit and condemn the

 defendant        property. This Court hasjurisdiotion over an action commenced by         the United States

 under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 13S5.

          4.          This Court has in raz jurisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complain! the plaintiff requests that the Court issue an arrest warrant

 r/, rern pursuant to Supplemental Rule G(3)(b), which the        plaintiffwill   execute upon the propeny

 pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule c(3)(c).

          5.         Venue is proper in this district pursuanr to 28 U.S.C. S 1355(b)(1), because the

acts or omissions giving r.ise to the forfeiture occurred in this district and/or pursuant to 2g

U.S.C. S 1395, because the defendant propeny is located in this distriot.

                                        BASIS FOR FORFEITURI

        6.           The defendant property is subject to forfeiture pursuant to   2l   U.S.C. g   Sg l   (a)(6)

because   it constitutes l) money, negotiable instruments, securities and other things ofvalue

furnished or intended to be furnished in exchange for a controlled substance in violation ofthe

controlled Substances Act; and./or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

        7.           Supplemental Rule G(2)(f) requires this complaint to state .srlFc iently detailed

fo.cts to support a reasonable belief that the government       will   be able to meet its burden   ofproof
       Case 6:20-cv-01327-DDC-TJJ Document 1 Filed 11/23/20 Page 3 of 6




at   fnal.   Suoh faots and circumstances supporting the seizure and forfeiture ofthe defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                       CLAIM FORRELIEF

         WHEREFORE, the plaintiffrequests that the Court issue a warrant for the arrest of the

defendant property; that notice of this aotion be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the    plaintiffbe awarded its costs and

disbursements in this action; and for such other and further reliefas this Court deems proper and

just

         The United States hereby requests that trial ofthe above-entitled matter be held in the

City of Wichit4 Kansas.

                                                       Respectfully submitted,




                                                       colrN   D. wooD, #19800
                                                       Special Assisant United States Attomey
                                                       1200 Epic Center, 301 N. Main
                                                       Wichita, Kansas 67202
                                                      (316) 269-6481
                                                      Fax (3I6) 269-6484
    Case 6:20-cv-01327-DDC-TJJ Document 1 Filed 11/23/20 Page 4 of 6




                                         DECI,ARATION

       I. Jona&on Riohard.s, Task Force Offioer, Dnrg Enforcernent Adminisuation in   fie
DisEict of Kesas.

       I haw read the oontonls of the foregoing Complaint for Forfeiffe, ard the exhibit

thertro, and the $aserrents contained therein rr€ tue to the best ofmy knowledgp and belief,

       I dcclare. under peiralty ofperjury that the forpgoing is fiue snd corocL

       Bxecntedonthis    /Z   day   ot   //wC          .ZU2O.
    Case 6:20-cv-01327-DDC-TJJ Document 1 Filed 11/23/20 Page 5 of 6




                               AE'I'IDAVIT
I, Jonathon Richards, being fj_rst duly sworn, depose and states3
1. TFO Richards has been employed viith the Kansas Hiqhway
Patrol- (KHP) since llanuary 2014 and has been cross-designated        as
a DEA Task Force Officer since June 2019. My duties include
investigation of violations of the Contxol-ted Substance Act,
Title 2L of the United States Code and forfeitures thereto.
 2. The information contained in this report is known to Affiant
through personal direct knowledge, and/or through a review of
official reports prepared by other faw enforcement personnel.
?his report is submitted in support of federal forfeiture.
 3. On SepLember 21 , 2020, Kansas Highway patrol Trooper Cody
Parr stopped a 2019 Volvo truck tractor-semi trail-er for a CVSA
lnspection on westbound US-54 near milepost 15 in Meade County.
in the District of Kansas. The driver was identified as
Vladimiras Kornevas, The trail"er contained used vehicles beino
shipped across the United States.
4. During the event, a 2006 Jeep Corunander on the trailer was
searched and Troopers found 9401,880.00 in U.S. currency inside
a post-manufacture hidden compartment cut into the floor of the
Jeep, The currency was wrapped in rubber bands and sealed in
six (6) vacuum-sealed plastic bags.
5, Kornevas denied any knowledge of the currency.
6. Based on the information set out above, the Affiant has
probable cause to believe that the $401,880.00 in U.S. currency
seized by the Kansas Highway Patrol constitutes moneyr or other
things of value furnished, or intended to be furnished, in
exchange for a controLl_ed substance or proceeds traceable to
such an exchange, or was used, or intended to be used, to
facilitate one or more viol"ations of TitLe 21, U.S.C. S 841
et.seq, Accordingly, the property is subject to forfeiture
pursuant to Title 21, U.S.C. SS 853 and 881.
   Case 6:20-cv-01327-DDC-TJJ Document 1 Filed 11/23/20 Page 6 of 6




                                                         Richards,   TFO
                                               DEA



sworn t.o and subscribed before rne   this l7 a^y of   Novenber, 2020,




My Commission Expires:
